DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group I comprising claims 1 – 10 in the reply filed on 8/25/2022 is acknowledged.  The traversal is on the ground(s) that each of the inventions are not independent and distinct (e.g., they share the same and/or overlapping subject matter) and that there would be no serious burden placed on the examiner during examination.  This is not found persuasive because the burdensome nature of the search requirements and a serious burden on the examiner may also be shown by appropriate explanation of the field of search (see MPEP § 803).  As indicated in the Restriction requirement, the two distinct inventions have been classified separately. Furthermore, the restriction requirement merely refers to the primary classification for the inventions, not the complete scope of the prior art search in additional art class and subclass classifications or electronic database resources, or employing different search queries,  that would be required in determining patentability. Each of the inventions comprise different features (e.g., distinct apparatus structure and/or method steps), therefore different searches and patentability determination issues are involved in the examination of each invention group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 was considered by the examiner. However, several references did not indicate the required publication date and were not considered (see, e.g., pages 41,73 and 75).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 5, 9 and 10 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Weaver (“Application of Magnetic Microspheres for Pyrosequencing on a Digital Microfluidic Platform”, Department of Electrical and Computer Engineering, Duke University; Reference on IDS submitted by Applicant, filed 9/1/2020; Web publication, published 8/29/2005; hereinafter “Weaver”).
Regarding claim 1, Weaver teaches throughout the publication a method comprising: substantially immobilizing magnetically responsive beads within a droplet using a magnetic field (magnet(s) were placed directly on top of the glass cover plate for retaining the microspheres (magnetic beads); page 6; first paragraph); and using a plurality of droplet operations electrodes to split the droplet into first and second droplets (the individual droplets can be split by using only three electrodes; page 6; second paragraph; and page 5, figure 4), wherein the first droplet contains at least substantially all of the magnetically responsive beads and the second droplet is at least substantially lacking in magnetically responsive beads (figures 4 and figure 11: Splitting protocol with magnets present; pages 9 and 10). 
Regarding claim 3, Weaver teaches the method of claim 1, further comprising using a magnet to generate the magnetic field (magnet(s) were placed directly on top of the glass cover plate for retaining the microspheres (magnetic beads); page 6; first paragraph).
Regarding claim 5, Weaver teaches the method of claim 1, further comprising positioning a magnet proximate to a gasket, which in turn is proximate to the droplet operations electrodes to generate the magnetic field (figure 6; Top view of chip with gasket; page 6).
Regarding claim 9, Weaver teaches the method of claim 1, wherein the magnetic field is sufficiently strong to hold the magnetically responsive beads substantially immobile during a droplet operation (figure 11: Splitting protocol with magnets present; page 10; Results section: Manual Splitting and Bead Retention, page 8; figure 8). 
Regarding claim 10, Weaver teaches the method of claim 1, wherein the magnetic field is sufficiently weak to enable the magnetically responsive beads to be moved away from the magnetic field during a droplet operation (microspheres could get carried away win waste droplets during washing operations; page 11; first paragraph).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weaver (“Application of Magnetic Microspheres for Pyrosequencing on a Digital Microfluidic Platform”, Department of Electrical and Computer Engineering, Duke University; Reference on IDS submitted by Applicant, filed 9/1/2020; Web publication, published 8/29/2005; hereinafter “Weaver”) in view of  Fraden et al. (US 2007/0052781 A1; hereinafter “Fraden”).
Regarding claim 2, Weaver does not specifically teach the method of claim 1, wherein using the plurality of droplet operations electrodes to split the droplet into first and second droplets comprises using a hydrophilic patch.
However, Fraden teaches the use of a hydrophilic patch for manipulating droplets in a microfluidic apparatus (e.g., for positioning and/or containing a droplet during droplet manipulation; paragraph [0056]). The Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein using the plurality of droplet operations electrodes to split the droplet into first and second droplets comprises using a hydrophilic patch to provide for improved droplet manipulations.
Regarding claim 6, Weaver does not specifically teach the method of claim 1, further comprising using a physical barrier to facilitate splitting of the droplet.
However, Fraden teaches the use of a semipermeable barrier that can exclude one or more components from passing across it, or that may inhibit magnet particles, but allow non-magnetic particles to pass (paragraph [0068]). Splitting of the droplet can also include splitting the contents, such as the magnetic particles or microspheres, contained in the droplet from the droplet.  The Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a physical barrier to facilitate splitting of the droplet.
Claims 4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weaver (“Application of Magnetic Microspheres for Pyrosequencing on a Digital Microfluidic Platform”, Department of Electrical and Computer Engineering, Duke University; Reference on IDS submitted by Applicant, filed 9/1/2020; Web publication, published 8/29/2005; hereinafter “Weaver”).
Regarding claim 4, Weaver does not specifically teach the method of claim 1, further comprising using a magnet embedded within a gasket proximate to the droplet operations electrodes to generate the magnetic field.
Weaver does teach that the chip comprises a gasket (page 6, figure 6: top view of chip with gasket). Combining the gasket with an embedded magnet would have been obvious to a person of ordinary skill in the art in order to provide a more compact device and to enable close proximity of the magnet with the droplets and the droplet operations electrodes for more effective droplet and magnetic bead manipulations. Furthermore, the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art (see MPEP § 2144.04). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnet embedded within a gasket proximate to the droplet operations electrodes to generate the magnetic field and to provide for more effective droplet and magnetic bead manipulations.
Regarding claim 8, Weaver does not specifically teach the method of claim 1, further comprising using a magnetic shielding material to selectively minimize the magnetic field.
However, Weaver does indicate that in some cases in transporting a droplet containing magnetic microspheres, the magnet is removed, which would implicitly minimize the magnetic field acting on the droplet (page 10). Alternatively, it would have been logical to a person of ordinary skill in the art to simply provide a magnetic shielding material in front of the magnet to minimize the magnetic field acting on the droplet which would provide the same effect. The use of a magnetic shielding material would clearly have been considered to be suitable and predictable to a person of ordinary skill in the art in order to provide the effect of blocking or minimizing the magnetic field to provide for effective droplet transport and manipulation. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic shielding material to selectively minimize the magnetic field.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weaver (“Application of Magnetic Microspheres for Pyrosequencing on a Digital Microfluidic Platform”, Department of Electrical and Computer Engineering, Duke University; Reference on IDS submitted by Applicant, filed 9/1/2020; Web publication, published 8/29/2005; hereinafter “Weaver”) in view of  Fraden et al. (US 2007/0052781 A1; hereinafter “Fraden”), further in view of  Bousse et al. (WO 00/50172; hereinafter “Bousse”).
Regarding claim 7, Weaver does not specifically teach the method of claim 1, further comprising using a magnetized physical barrier to facilitate splitting of the droplet.
As indicated above for the rejection of claim 6, Weaver and Fraden teach the use of a physical barrier to facilitate splitting of the droplet.
Bousse teaches a similar apparatus using magnetic particles in which a particle retention region includes a physical barrier (e.g., a groove, mesh, net or matrix) or an electromagnetic field (See Particle Retention Regions and Other Specific Configurations section, pages 19 and 20). Since the apparatus is being used with magnetic beads, it would have been considered logical and predictable to a person of ordinary skill in the art to combine the physical barrier with a component that could provide a magnetic field, such as a magnet. The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art (see MPEP § 2144.04). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). Furthermore, splitting of the droplet can also include splitting the contents, such as the magnetic particles or microspheres, contained in the droplet from the droplet.  The magnetized physical barrier would act to retain and hold the magnetic particles or beads, so that the magnetic beads can be divided or split from the droplet.  The Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a further comprising using a magnetized physical barrier to facilitate splitting of the droplet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796